FILED
                            NOT FOR PUBLICATION                             OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 07-10564

               Plaintiff - Appellee,             D.C. No. CR-06-00251-PMP

  v.
                                                 MEMORANDUM *
JEROME WILLIAMS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jerome Williams appeals from the 137-month sentence imposed following

his guilty-plea conviction for bank robbery, in violation of 18 U.S.C. § 2113(a).

We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. The request is denied. See Fed. R. App. P. 34(a)(2).
      Williams contends that the district court erred under Federal Rule of

Criminal Procedure 32(i)(3)(B) when it failed to resolve a factual dispute regarding

the status of a warrant. The government concedes that the district court did not

determine whether there was an outstanding warrant because, on the erroneous

advice of the probation office, the court mistakenly believed that the existence of

the warrant was irrelevant to sentencing. The government contends, however, that

Williams’ objection was untimely. Williams has demonstrated good cause for his

late objection to the presentence report, namely, that counsel had not timely

provided the presentence report to him for review. See Fed. R. Crim. P.

32(i)(1)(D). Accordingly, we vacate the sentence and remand to the district court

for resentencing. See United States v. Fernandez-Angulo, 897 F.2d 1514, 1515

(9th Cir. 1990) (en banc) (“We have consistently and frequently stated that when

the district court failed to make the required Rule 32 findings or determinations at

the time of sentencing, we must vacate the sentence and remand for

resentencing.”).

      The government’s motion to strike portions of Williams’ brief is denied.

      VACATED AND REMANDED.




                                          2                                     07-10564